                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


DONTA JENKINS,

                       Plaintiff,

               v.                                                    Case No. 18-C-1874

ANDREW POHL,

                       Defendant.


        ORDER DENYING PLAINTIFF’S MOTION FOR RECONSIDERATION


       Plaintiff Donta Jenkins, who was serving a prison sentence at Waupun Correctional

Institution at the time of filing but has since been released, filed a pro se action pursuant to 42

U.S.C. § 1983 alleging Defendants Jennifer Kacyon, Mark Jensen, Nicholas Sanchez, Thomas

Nelson, Craig Theander, Andrew Pohl, Jonathon Kobza, John Birdyshaw, Jamie Engstrom, and

Joshua Adderton violated his constitutional rights in different ways, during actions arising from

an initial incidence of self-harm by Jenkins. On October 15, 2020, the defendants filed a motion

for summary judgment based variously on lack of evidence, Plaintiff’s failure to exhaust his

administrative remedies, and/or Defendants’ qualified immunity. In an order dated August 17,

2020, the court granted Defendants’ motion for summary judgment with respect to claims of

deliberate indifference to the plaintiff’s threats of self-harm against Adderton and Birdyshaw, use

of excessive force against defendants Sanchez and Kobza, failure to intervene against Nelson,

deliberate indifference to the plaintiff’s conditions of confinement against Sanchez, and deliberate

indifference to the plaintiff’s serious medical needs against Kacyon, Engstrom, Jensen, and

Theander. The court also dismissed those individuals as defendants from the case. The court




         Case 2:18-cv-01874-WCG Filed 09/11/20 Page 1 of 3 Document 80
denied Defendant Pohl’s motion for summary judgment on Jenkins’ claims of the use of excessive

force. On September 8, 2020, Jenkins moved the court to reconsider its decision.

       Jenkins’s motion to reconsider is largely based on the claim that defendants deliberately

deleted video footage taken by Theander while Sanchez and Pohl were restraining and searching

defendant.   Specifically, the plaintiff alleges that the defendants committed misconduct by

intentionally deleting footage of the “significant injury” sustained during Pohl’s search and that

the hand-held camera footage constitutes new evidence that would support his claims. Dkt. No.

79. The plaintiff also alleges that he exhausted his administrative remedies before filing suit, (id.)

which, if true, would resurrect his claims against Adderton and Birdyshaw.

       Because the dismissed excessive force claim against Sanchez was not related to his actions

in restraining Jenkins prior to the strip search, the issue of the missing video footage is relevant

only to the excessive force claim against Pohl. The record shows that Theander was apparently

videotaping with a hand-held camera while Pohl was restraining and searching Jenkins, and the

excessive force claim arises from Pohl’s actions during that encounter. The court has not dismissed

the claim against Pohl and the video from the hand-held camera has no apparent relevance to any

other claim or defendant that was previously dismissed by the court.          Any issues related to

evidence that may have been captured on that video during the search may be litigated as the case

proceeds; therefore, the motion for reconsideration related to that video is moot.

       With respect to exhaustion, the exhibits attached to Jenkins’s motion for reconsideration

do not meaningfully counter the record showing that he had access to administrative remedies for

his claim that Adderton and Birdyshaw were deliberately indifferent to his threats of self-harm,

but that that he did not properly exhaust those remedies before filing suit. A prisoner may not file

a lawsuit before exhausting his administrative remedies. See Perez v. Wis. Dep’t of Corr., 182



                                                  2

         Case 2:18-cv-01874-WCG Filed 09/11/20 Page 2 of 3 Document 80
F.3d 532, 535 (7th Cir. 1999); see also 42 U.S.C. § 1997e(a) (“No action shall be brought with

respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner

confined in any jail, prison or other correctional facility until such administrative remedies as are

available are exhausted.”). Because Jenkins did not exhaust the available administrative remedies

for his deliberate indifference claim before he filed this lawsuit, he cannot now proceed on that

claim.

         IT IS THEREFORE ORDERED that Plaintiff’s motion for reconsideration (Dkt. No.

79) is DENIED.

         Dated at Green Bay, Wisconsin this 11th day of September, 2020.

                                                      /s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




                                                  3

          Case 2:18-cv-01874-WCG Filed 09/11/20 Page 3 of 3 Document 80
